Pope, Judge.
Appellant Hendricks was convicted of three counts of armed robbery, and he now brings this appeal. Appellant’s sole enumeration of error is that the evidence presented at trial was not sufficient to support the verdict. However, after reviewing the record we find this evidence more than sufficient for any rational trier of fact to have found proof of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). Accord, Sims v. State, 159 Ga. App. 692 (2) (285 SE2d 65) (1981).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.